IGNEY    GENERAL
                                     TEXAS

PRICE   DANIEL
ATTORNEY GENERAL



                                      April 15, 1948

         Hon. Will R. Wileon, Jr,.           opinion Ro. v-547
         District Attorney
         Dallas County                       Re: Precinct delegateato
         Dallas, Texas                           County,DemocraticCon-
                                                 vention in Dallas
                                                 County, Texas.
         Dear Mr. Wilson:
                   Reference is made to your request for an opin-
         ion of this office wherein you present the following
         factual situation:
                          "The Dallas Count Commissioners'
                   Court on August 11, 19$7, redistricted
                   the voting precincts of the county, re-
                   sulting in the creation of twenty one new
                   voting precincts, and, in addition, af-
                   fecting many old precincts by increasing
                   and decreasing the voting strength of each
                   through ohange of boundary.
                         0
                          11 .   We call your attention to the
                                 l

                   fact that delegates selected in precincts
                   are accreditedat the County Convention
                   which in turn selects delegates to the
                   State Conventionassembled for the pur-
                   pose of electing delegates to the Ration-
                   al Convention.whichin turn is called for
                   the purpose of selecting the presidential
                   nominee and establishingthe party's plat-
                   fOFIS.   These precinct conventionsmeet on
                   Saturday, May 1st. The County Convention
                   assembles on Tuesday, May 4th, the Btate
                   Conventionassembles 'Pueaday,  May 25th.
                   e . .
                        "QuestionNo. 1. Under the above
                   state of facts how shall the number of
                   delegates from the precincts to the 0011%
                   ty Conventionbe determined and alloted
                   among the various precincts including the
                   newly created precincts and those whose
Hon. Will R, Wilson, Jr., page 2   (V-547)


     boundarieshave been changed?
         "QuestionNo. 2. How cs.nthe num-
    ber of votes to which each precinct la
    entitled at the County Conventionbe
    determined including the new.lycreated
    precincts and thoafjwhose boundaries
    have been changed?
          Article 2933, V, C. S., provides the method
for dividing counties into convenientelection pre-
cincts and each Commissioners'Court may, if deemed
proper, at each August term of the court divide their
counties into convenientand different election pre-
cincts.
          The authority for the election of delegates
as reflected by your factual situation is found in
Article 3167, v, c. s., which provides in substance
that any political party desiring to eleot delegates
to a National Convention shall hold a State Conven-
tion at such place as may be designatedby the State
Executive Committee on the fourth Tuesday in May (Hay
25, 1948) and every Pour years thereafter. The dele-
gates to the State Convention shall be composed of aele-
 ates from the County Conventionselected on the fir t
Tuesday after the first Saturday in May'(Msy 4, 19487
and the delegates to the County Convention shall be com-
posed of delegates elected at the precinat conventions
on the first Saturday in May (Hay 1; 1948). The statute
is ailent as to the number of delegates to be elected
in each election so held. Being silent, and in the ab-
sence of a statute directing the number of delegates to
be elected from the various precincts to the County Con-
vention the party is free to follow any method whichitmey
choose in keeping with party usages and customs, so long
as it does not pu$eue a method expresslyprohibited by
law. Stanford v. Butler, 181 S. W.(2d) 269; Brown v.
&&den, 60 S.W.(2d) 261; Kilday v. Germany, 163 S.W.(2d)
   d
          A political party is organizedfor the purpose
of effectuatingthe will of those who constituteits mem-
bers, and it has the inherent power of determinin
own policies. Seay v. Latham, 182 S.W,(2d) 251; %ei:'v.
Hill, 74 s,w.(2a) 113.
          It will be observed that in the absence of
laws to the contrary, the courts have allowed the poli-
L   .    -




    Hon. Will R. Wilson, Jr., page 3      (V-547)


        tlcal parties to determine their own policies insofar
        as the same are fair, equitable and impartial and re-
        present the will of the party.
              Therefore,for the conventionsmentioned in
    Article 3167 (PresidentialConventions)it is our opin-
    ion that the number of delegates and the allocation of
    delegates to be elected at precinct and county oonven-
    tions in the newly created precincts and those whose
    boundaries have been changed is for the determination
    of the Democratic Party of Texas. In the absence of
    such a determinationby the Democratic Party in conven-
    tion assembled or through its State Democratic Execu-
    tive Committee, such authority is vested in the County
    Democratic Executive Committee subject to the approval
    of the County Democratic Convention.
              It should be remembered that the foregoing
    conclusionapplies only to conventionspreceding Ration-
    al PresidentialConventionsas mentioned in Article
    3167e Entirely different statutes control and determine
    such question8 in the case of the cogventionscommonly
    known as the Governor's Conventions following the nom-
    ination primaries as set out in Articles 3134 et seq.,
    v. c. s.

                              SUMMARY

                  The number and allocation of precinct
             delegates to the county conventionwho are
             to be elected at the precinct conventions
             in newly created precincts and precincts
             whose boundaries have been changed is a mat-
             ter for the determinationof the Democratic
             Party of Texas pursuant to the provisions
             of Article 3167, W. C, 9. (PresidentialCon-
             ventions.)
                  In the absence of such a determina-
             tion by the Democratic Party in conven-
             tions assembled or through its State Demo-
             cratic Executive Committee, such authority
                                                 -   .   .




Hon. Will R. Wilson, Jr., page 4   (v-547)


     IS vested in the County Democratic Execu-
     tive Committee subject to the approval of
     the County Democratic Convention.
                                   Yours very truly,
                             ATTORNEY GENERAL OF TEXAS


                                     p.5     i?-emAJ/& *
                             BY       J. C. Davis, Jr.
                                             Assistant


JCD:BW:mw




                              PRICE DANIEL
                              ATTORNEY GENERAL